McCORMICK, Presiding Judge,
dissenting.
I respectfully dissent. The record in this case reflects appellant was initially placed on deferred adjudication probation on November 4, 1987. The conditions of appellant’s probation were amended eight times between November 4, 1987, and September 17, 1991. During this period of time, the State filed four motions to adjudicate appellant’s guilt which apparently were resolved by amending the conditions of appellant’s probation.
The record further reflects that two events occurred on September 17, 1991, apparently in response to the State’s August 14, 1991, motion to adjudicate appellant’s guilt. First, on September 17,1991, the trial court signed an order, which amended the conditions of appellant’s probation an eighth time, requiring appellant to participate in a community-based program at the Harris County Psychiatric Center until successfully discharged or until further order of the trial court. The docket sheet also reflects that the State’s August 14, 1991, motion to adjudicate was overruled on September 17, 1991, and that the conditions of appellant’s probation were amended to require appellant “to be released to the Harris County “Psychiatric Facility when a bed becomes available.”
Also appearing in the transcript is appellant’s “Motion to Dismiss For Mental Health Commitment” which he filed on September 17, 1991. This motion requested the trial court to dismiss the pending criminal charges on the basis that “civil commitment papers were filed on” appellant on August 29, 1991, “due to [appellant’s] psychiatric history.” *961There is no showing in the record that the State ever received a copy of this motion. Also, on September 17, 1991, the trial court signed an order, which was attached to appellant’s September 17, 1991, motion, dismissing the pending criminal charges and ordering the Hams County Sheriff to hold appellant “until a bed becomes available at the Harris County Psychiatric Facility,” and further ordering that “Constables must be ordered to transfer [appellant] to the Harris county (sic) Psychiatric Facility at such time as a bed is available.” There is no showing in the record that the State ever received a copy of this order.
The record next reflects that the State filed another motion to adjudicate appellant’s guilt on December 18, 1991. And, the State filed another motion to adjudicate appellant’s guilt on July 30,1992. The trial court signed an order adjudicating appellant’s guilt on August 14, 1992, and sentencing appellant to six years confinement. The docket sheet reflects the trial court signed this order after a brief hearing at which the trial court found the allegations in the motion to revoke appellant’s probation to be true. Appellant made no claim in the trial court that it lacked the authority to adjudicate his guilt on August 14, 1992, because the trial court had dismissed the charges on September 17, 1991. The State apparently had no idea of the trial court’s September 17,1991, order dismissing the charges.
Appellant appealed the trial court’s August 14, 1992, order adjudicating his guilt to the Houston Court of Appeals, Fourteenth District. See Irving v. State, 879 S.W.2d 220 (Tex.App.—Houston [14th Dist.] 1994). Appellant claimed for the first time on appeal “that the order dismissing the charges renders the adjudication invalid on jurisdictional grounds.” See Irving, 879 S.W.2d at 221. The Court of Appeals agreed with the State that the trial court had no authority to dismiss the charges without the State’s consent but went on to hold the trial court’s September 17, 1991, order dismissing the charges became valid when it became final after the State’s failure to appeal from it. See Irving, 879 S.W.2d at 222.
This Court granted the State’s petition for discretionary review to address this holding. A majority of this Court has decided to affirm the judgment of the Court of Appeals because the trial court had the authority to sign the September 17,1991, dismissal order. However, assuming the trial court’s general authority to sign the order, I would hold on this record that the trial court had no authority to dismiss the charges without notice to the State and an opportunity to be heard. Just as fairness is due the accused, it is also due the accuser, i.e., the State.
Moreover, the record is not at all clear that the trial court intended to dismiss the criminal charges. See Tex.R.App.Proc. 50(d) (it is appellant’s burden to present a sufficient record showing error requiring reversal). The trial court simply intended to amend the conditions of appellant’s probation as evidenced by the trial court signing another order on September 17, 1991, that only amended the conditions of appellant’s probation. This conclusion is further supported by the fact that after September 17, 1991, the State filed two motions to adjudicate appellant’s guilt with the trial court ultimately holding a hearing and adjudicating appellant’s guilt. More importantly, even though he had an opportunity to do so, appellant never urged the trial court that it lacked the authority to adjudicate his guilt on August 14, 1992. In short, the record reflects that all interested parties acted as if no dismissal of the charges occurred on September 17, 1991.
Under these particular circumstances, I also would hold appellant is estopped to complain about the trial court adjudicating his guilt on August 14,1992. In the alternative, I would, pursuant to Tex.RApp.Proc. 2(b), decide the entire record taken as a whole fails to show the trial court dismissed the charges on September 17,1991.
Based on the foregoing, I would reverse the judgment of the Court of Appeals and remand the case to that Court to consider appellant’s other points of error. I respectfully dissent.